DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  “kg/cm2” should be substituted with --kg/cm2—in both instances.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Upon further consideration, it is noted that the categories of “polyols” and “an ethylene oxide propylene oxide copolyol (EOPO)” overlap in scope.  It is consequently unclear if the recited 15 to 45 wt% polyols encompasses the subsequently recited EOPO or if the polyols are separate and distinct from EOPO.  For the purposes of further examination, the latter interpretation is used.  If applicant agrees with this interpretation, the rejection could be overcome as follows: 
In Claim 1, Lines 5 – 6, substituting
“15 to 45 wt% of polyols; 
10 to 25 wt% of an ethylene oxide propylene oxide copolyol (EOPO);”
with
--10 to 25 wt% of an ethylene oxide propylene oxide copolyol (EOPO);
15 to 45 wt% of polyols other than EOPO;--
In Claim 6, Line 1, substituting “the polyols” with --the polyols other than EOPO-- 
In Claim 12, Lines 7 – 9, substituting
“15 to 45 wt% of polyols; 
10 to 25 wt% of an ethylene oxide propylene oxide copolyol (EOPO);”
with
--10 to 25 wt% of an ethylene oxide propylene oxide copolyol (EOPO);
15 to 45 wt% of polyols other than EOPO;--

In Claim 14, Lines 8 – 10, substituting
“15 to 45 wt% of polyols; 
10 to 25 wt% of an ethylene oxide propylene oxide copolyol (EOPO);”
with
--10 to 25 wt% of an ethylene oxide propylene oxide copolyol (EOPO);
15 to 45 wt% of polyols other than EOPO;--
 
Allowable Subject Matter
Claims 1 and 3 - 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a polishing pad, method of forming a polishing a pad, or chemical mechanical polishing (CMP) apparatus in which the polishing pad is prepared from a composition comprising all of the instantly claimed ingredients in the instantly claimed amounts.  Example 5 of US 2018/0148537 to Barton et al. corresponds to the closest prior art.  In this example, the composition from which the polishing pad is prepared can be calculated to comprise roughly 35 weight percent EOPO (VORANOL® V5055HH).  However, Barton et al., nor any other prior art reference of record, provides a teaching or suggestion which would lead a person of ordinary skill in the art to reduce the amount of EOPO in Example 5 to an amount in the instantly claimed range, in addition to providing an amount of polyol other than EOPO in an amount in the instantly claimed range.  The instant claims are thus neither anticipated nor render obvious by the prior art.

Terminal Disclaimer
The terminal disclaimer filed on September 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/668,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered.  Applicant’s amendments to the claims are sufficient to overcome the outstanding claim objections and rejections under 35 U.S.C. 103.  The concurrently filed terminal disclaimed is effective to overcome the outstanding obviousness-type double patenting rejection over U.S. Application No. 16/688,407.  However, the instant application is not presently in condition for allowance in light of the new claim objection and rejections under 35 U.S.C. 112(b).  The Office contacted applicant’s representative by telephone to resolve this issues via Examiner’s Amendment several times (most recently on December 1, 2022) but has not received a response.  Applicant is encourage to provide updated contact information so that any future issues might possibly be resolved via telephone.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764